*449ORDER
PER CURIAM.
Marjorie Gelbach appeals her conviction and sentence for the class C felony of stealing, section 570.030. Ms. Gelbach presents two points on appeal. First, she claims the State failed to present sufficient evidence for a reasonable jury to find beyond a reasonable doubt all of the elements of stealing. Second, she claims the trial court plainly erred in excluding certain defense witness testimony. The points are denied, and the judgment of conviction is affirmed. Rule 30.25.